Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed 03/01/2021.
Claims 1-2, 4-6, and 8-9 are currently pending.
As a result of the Amendment submitted 03/01/2021, claims 1-2, 4-6, and 8-9 are allowed. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In the Examiner’s Office Action dated 12/01/2021, Claim(s) 1, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker (U.S. Patent 9940367B1), Claim 2, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (U.S. Patent 9940367B1), as applied to claims 1 and 5 respectively, and further in view of Connell, II  et all (U.S. Pub 2020/0242142 A1). The prior art of record, Baker and Connel ldo not show, suggest, or teach the features of, “... determining at least one fourth score of each of candidate combinations respectively, any of the candidate combinations being a combination composed of the candidate text, the article of the candidate text, and the question, each of the fourth scores representing a score of verifying a matching degree of between elements in a candidate combination in accordance with a preset checking rule; and all fourth scores of the candidate combination of the candidate text...” in combination with the other claimed features. An updated search for prior art on the EAST database has been conducted. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/Primary Examiner, Art Unit 2167